Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 have been examined. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
2019 Revised Patent Eligibility Guidance (PEG): Step 1: 
Claims 1-11 recite(s) a computer-implemented method, which is within a statutory category (process). Claims 12-20 recite(s) a system, which is within a statutory category, which is within a statutory category (process). Claim 34 recite(s) a non-transitory computer readable medium for supporting health control, which is within a statutory category (machine). Accordingly, claims 1-20 fall into a statutory category.
2019- Step 2A - Prong One: 

Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. 
The limitation of Independent claims 1-11, 12-20 recites at least one abstract idea. Specifically, Claims 1, 12 recite the steps of: 
receiving, at a healthcare platform, patient data pertaining to a patient referred for in-home therapy, wherein the patient data identifies a first correlation between an identity of the patient and an identity of a physician who provided healthcare to the patient;
identifying a second correlation between an identity of a clinician and the identity of the patient, wherein the clinician is assigned to provide the in-home therapy for the patient;
generating, based on the first correlation and the second correlation, a communication mapping between at least the identity of the physician and the identity of the clinician; and
providing, via the healthcare platform using the communication mapping, real-time or near real-time messaging between a computing device of the clinician and a computing device of the physician.  
The limitations “receiving, at a healthcare platform, patient data pertaining to a patient referred for in-home therapy, wherein the patient data identifies a first correlation between an identity of the patient and an identity of a physician who provided healthcare to the patient; identifying a second correlation between an identity of a clinician and the identity of the patient, providing, via the healthcare platform using the communication mapping, real-time or near real-time messaging between a computing device of the clinician and a computing device of the physician ” constitutes (c) mental processes because receiving patient data, identifying the correlation between the patient and the physician and of the clinician, communicating message between the physician and clinician for task work can be practically performed in the human mind by collecting patient data and assigning the patient’s task work related to the his physician and the clinician.’. Accordingly, the claims describe the abstract idea of (c) mental processes” because these limitations could be performed by organize, evaluate patient data, information or assigning task work from the physician and the clinician to the patient on a piece of paper. 
Dependent Claims 4, 15 expands on mapping between the clinician and the scheduler. Claims 17, 27 on displaying a message.  Claims 6, 17 expand on attachment of an image or video in the message...Claims 7- 10, 18-19 expand on creating second/third therapy using EMR platform.  These steps expand the abstract idea of mental process. 

2019 PEG: Step 2A - Prong Two 
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract 
The additional limitations in claims 1-20 do not integrate the above abstract idea into a practical application because there is no application or use of the abstract idea in any meaningful way. In particular, the claims recite the additional elements of a generic communication devices, video or a device to generate the human body image. And thus it does not take the claim out of the methods of mental process grouping. Thus, the claim recites an abstract idea. 
Further, the claim as a whole merely describes how to generally “apply” the concept of using communication device, or a processor in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an objective evaluation of the patient’s physical capabilities and the the clinician capabilities in doing their task works. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea. 
2019 PEG: Step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect step 2A, Prong One, the additional elements are recited at a high level of generality, and the written description describes these elements are generic computer components.  Using generic computer components to perform abstract ideas does not provide a necessary See Alice, 573 U.S. at 223 (“mere recitation of a generic computer cannot transform a patient-ineligible abstract idea into a patent-eligible invention”). Thus, claims 1-20 have been held as patent ineligible. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 11-16, 20 and is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coney (US. 20150310173A1). 

With respect to claim 1Coney teaches a computer-implemented method comprising:
receiving, at a healthcare platform, patient data pertaining to a patient referred for in-home therapy, wherein the patient data identifies a first correlation between an identity of the patient and an identity of a physician who provided healthcare to the patient (‘173; Para 0066: Fig. 5; Para 0066 by disclosure, Coney describes a physician registered with system to order service for a patient. The process of ordering service may comprise the selecting of a healthcare provider to perform the desire service for the patient as illustrated in Para 0068.and the correlation between the patient identity, e.g. unique identifier, as illustrated in Para 0073 and the physician identity, e.g. physician registration and order service to the patient);
identifying a second correlation between an identity of a clinician and the identity of the patient, wherein the clinician is assigned to provide the in-home therapy for the patient (‘173; Fig. 5: at step 518 healthcare provider enters homecare code and patient code to access patient record; Para 0054: the central CMPS requests from the physician to assign treatment for patient to be provided by healthcare provider; Para 0056: the portable medical assistance device (PMAD) assigned to the healthcare provider (registered)  for a service to perform for a patient construed as the correlation between the patient identity and the clinician identity);
generating, based on the first correlation and the second correlation, a communication mapping between at least the identity of the physician and the identity of the clinician (‘173; Para 0056: The PMAD (as illustrated in FIG. 4) may contain the physician designation code; the medical service code(s) for the care to be provided by the physician, construed as the correlation between the physician identity and clinician identity using the portable medical assistant device to provide communication); and
providing, via the healthcare platform using the communication mapping, real-time or near real-time messaging between a computing device of the clinician and a computing device of the physician (‘173; Para 0092: Fig. 6: physician using their own PMAD device  assign type of service for the patient to a particular healthcare provider and provides other desired details at step 610 and the healthcare provider receives notice of the assignment on their associated portable medical assistant device at step 612). 
Claims 12 and 20 are rejected as the same reason with claim 1. 

With respect to claim 2, Coney teaches the computer-implemented method of claim 1, further comprising: preventing a phone number associated with the physician from being provided to the computing device of the clinician (‘173; Para 0073). 
Claim 13 is rejected as the same reason with claim 2. 

With respect to claim 3, Coney teaches the computer-implemented method of claim 1, further comprising:
generating, based on the second correlation, a second communication mapping between the identity of the clinician and the identity of the patient (‘173; Fig. 5; Paras 0054, 0056); and
providing, via the healthcare platform using the second communication mapping, real-time or near real-time messaging between the computing device of the clinician and a computing device of the patient (‘173; Para 0040).
Claim 14 is rejected as the same reason with claim 3. 

With respect to claim 4, Coney teaches the computer-implemented method of claim 1, further comprising:

generating, based on the third correlation, a second communication mapping between the identity of the clinician and the identity of the scheduler; and providing, via the healthcare platform using the second communication mapping, real-time or near real-time messaging between the computing device of the clinician and a computing device of the scheduler (‘173; Para 0083).
Claim 15 is rejected as the same reason with claim 4. 

With respect to claim 5, Coney teaches the computer-implemented method of claim 1, wherein the real-time messaging comprises chat messaging (‘173; Para 0069). 
Claim 16 is rejected as the same reason with claim 5. 

With respect to claim 11, Coney teaches the computer-implemented method of claim 1, wherein the patient data is electronically received from the first EMR platform (‘173; Abstract).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coney (US. 20150310173A1) in view of Caliendo et al. (US. 20160062984A1 hereinafter Caliendo).

With respect to claim 6, Coney does not teach, according to the computer-implemented method of claim 1, further comprising: 
receiving, from the computing device of the clinician, a message including an attachment, wherein the message is encrypted and the attachment comprises an image of a body part of the patient, or a video of the body part of the patient;
transmitting, via the healthcare platform, the message including the attachment to the computing device of the physician to cause the message including the attachment to be presented on the computing device of the physician; receiving, from the computing device of the physician, a second message including instructions pertaining to the message including the attachment; and transmitting, via the healthcare platform, the second message to the computing device of the clinician to cause the second message to be presented on the computing device of the clinician. 
984; Para 0035: a message is to be sent (e.g. input to a recipient field of a message composition user interface (UI)). The logic then proceeds to block 304 at which the logic receives second input pertaining to the body of the message (e.g. the body and/or pay load of the message, such as text which is to form part of the body and/or an attachment to be sent with the message such as an image (e.g. photograph) or word processing document).). 
It would have been obvious to one of ordinary skill in the before the effective filing of claimed invention to modify the system of Coney with the technique of  using message application to generate the attachment of the images.
Claim 17 is rejected as the same reason with claim 6. 

Claims 7-10, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coney (US. 20150310173A1) in view of Kaboff et al. (US. 20100198608A1 hereinafter Kaboff). 

With respect to claim 7, Coney teaches the computer-implemented method of claim 1, further comprising:
receiving, at the healthcare platform from the computing device of the clinician, first patient therapy data pertaining to the in-home therapy, the first patient therapy data in a first organizational structure; (‘173; Paras 0054, 0056)
Coney does not teaches parsing the first patient therapy data and creating a second patient therapy data in a second organizational structure different than the first organizational structure; and

Kaboff teaches 
parsing the first patient therapy data and creating a second patient therapy data in a second organizational structure different than the first organizational structure (‘608; Para 0074: the electronic visit record and care plan module 206 provides customizable care plans that may be downloaded in real-time to a caregiver's mobile device 102. Customization may include, for example, the ability to add tasks to a visit “on-the-fly,” such as throughout a particular patient's overall home care period, as the patient's condition improves, declines, or otherwise changes; Para 0126) ; and
transmitting the second patient therapy data in the second organizational structure to a first electronic medical records (EMR) platform (‘608; Abstract: and finish times of the visit may also be recorded. A global positioning system (GPS) application operating in conjunction with the communication device and server system may be employed to monitor the actions of the visiting staff member.) 
It would have been obvious to one of ordinary skill in the before the effective filing of claimed invention to modify the system of Coney with the technique of  home health point-of-care and administration system as taught by Kaboff and the motivation is to generate the second data or home therapy during the clinician’s home visit. 
Claim 18 is rejected as the same reason with claim 7. 

With respect to claim 8, the combined art teaches the computer-implemented method of claim 7, Kaboff discloses wherein parsing the first patient therapy data and 608; Para 0105-0106).  
Claim 19 is rejected as the same reason with claim 8. 

With respect to claim 9, the combined art teaches the computer-implemented method of claim 7, Kaboff discloses further comprising: parsing the first patient therapy data and creating a third patient therapy data in a third organizational structure different than the first or second organizational structure; and transmitting the third patient therapy data in the third organizational structure to a second EMR platform different than the first EMR platform (‘608; Para 0130; Abstract).  

With respect to claim 10, the combined art  teaches the computer-implemented method of claim 9:
Kaboff discloses 
wherein parsing the first patient therapy data and creating the second patient therapy data, and transmitting the second patient therapy data, further comprises invoking an application programming interface (API) that maps the first patient therapy data in the first organizational structure into the second patient therapy data in the second organizational structure, and transmitting the second patient therapy data to the first EMR platform using a first communication scheme of the first EMR platform; and

invoking a second API that maps the first patient therapy data in the first organizational structure into the third patient therapy data in the third organizational structure, and transmitting the third patient therapy data to the second EMR platform using a second communication scheme of the second EMR platform (‘608; Abstract; Paras 0105-0106, 0130).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211.  The examiner can normally be reached on Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on 5712726781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/HIEP V NGUYEN/Primary Examiner, Art Unit 3686